           Case 6:20-cv-00891-ADA Document 7 Filed 10/03/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                       §
 BRAZOS LICENSING AND                              §
 DEVELOPMENT,                                      §
                                                   §
        Plaintiff,                                 §
                                                   §      CIVIL ACTION NO. 6:20-cv-00891-ADA
 v.                                                §
                                                   §            JURY TRIAL DEMANDED
 HUAWEI TECHNOLOGIES CO., LTD.                     §
 AND HUAWEI TECHNOLOGIES USA                       §
 INC.,                                             §
                                                   §
        Defendants.                                §

                                   NOTICE OF APPEARANCE

        Please take notice that attorney Travis L. Richins of the law firm ETHERIDGE LAW GROUP, PLLC

appears as counsel of record for Plaintiff WSOU INVESTMENTS, LLC d/b/a BRAZOS LICENSING

AND DEVELOPMENT. Mr. Richins hereby requests that all notices required to be given, and all papers

required to be served in the above-entitled and numbered cause, be copied to and served upon him.


Dated: October 3, 2020                          Respectfully submitted,

                                                /s/ Travis L. Richins

                                                Travis L. Richins
                                                Texas State Bar No. 24061296
                                                ETHERIDGE LAW GROUP, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, Texas 76092
                                                Telephone: (817) 470-7249
                                                Facsimile: (817) 887-5950
                                                travis@etheridgelaw.com
         Case 6:20-cv-00891-ADA Document 7 Filed 10/03/20 Page 2 of 2




                                CERTIFICATE OF SERVICE



       I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on October 3, 2020.




                                                /s/ Travis L. Richins

                                                Travis L. Richins
